Citation Nr: 1040716	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to 
January 1989 and from May 2005 to August 2006.  The Veteran also 
had service the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

After the most recent supplemental statement of the case was 
issued in October 2009, the Veteran submitted additional evidence 
relevant to his claims.  This evidence was accompanied by a 
waiver of RO consideration, and will therefore be considered by 
the Board in reviewing the Veteran's claims.

The Board notes that the Veteran has claimed entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
anxiety, and depressive disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.

In a January 2009 deferred rating decision, the AOJ noted 
that the Veteran's spouse mentioned several conditions, 
including dry spots on the face and head, stomachaches and 
ulcers, headaches, and a cyst on his right foot.  The AOJ 
indicated that the Veteran should be contacted to see if 
he wished to file a claim of entitlement to service 
connection for any of these disorders.  It is unclear from 
the record whether the Veteran has been contacted 
regarding any additional claims.  These issues are 
therefore referred to the AOJ for appropriate follow-up 
and disposition.

The issues of entitlement to service connection for chest pain, 
costochondritis, and a left ankle disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as adjustment 
disorder with depressed mood, began during active military 
service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was caused by acoustic trauma during active military 
service.


CONCLUSIONS OF LAW

1.  Adjustment disorder with depressed mood was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for an 
acquired psychiatric disorder, diagnosed as adjustment disorder 
with depressed mood, and tinnitus herein constitutes a complete 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has an acquired 
psychiatric disorder, to include PTSD, anxiety, and depression 
that is related to his military service.  He described several 
incidents that he states occurred during his active service, 
including an ammunition dump explosion several miles away in a 
nearby town, a mortar that flew over their camp, and a bomb alert 
nearby that was taken care of by a bomb disposal unit.  The 
Veteran also described the difficulties of being separated from 
his family during his deployment.  

In this case, the Veteran's service records do not indicate 
complaints of or treatment for any psychiatric disorder.  Nor is 
there evidence of any psychiatric disability within one year of 
active service.  After active service, the Veteran was given a 
mental health assessment in October 2007.  The Veteran reported 
that he had nightmares and flashbacks to events in service.  The 
examiner concluded that the level of trauma did not meet the 
criteria for an in-service stressful event.  The Veteran was not 
diagnosed with any psychiatric disorder.  A PTSD screening in 
September 2006 was also indicated to be negative.

In order to determine whether the Veteran had any psychiatric 
disorder that is related to his military service, the Veteran was 
afforded a VA examination in March 2009.  The examiner indicated 
that the Veteran's claims file had been reviewed in connection 
with the examination and report.  The Veteran reported that he 
did not receive any mental health treatment or take any 
medication for a psychiatric disability.  The Veteran reported 
that he had nightmares and believed that he was depressed.  He 
also reported intrusive thoughts.  The Veteran reported that he 
first started to have nightmares overseas.  The Veteran's stated 
stressors were noted, including the ammo dump explosion.  The 
examiner stated that he did not find sufficient evidence to 
warrant a diagnosis of PTSD.  The Veteran also reported some 
problems with depression, and attributed a lot of it to his 
physical health problems.  After examination, the examiner stated 
that PTSD and anxiety were not found.  Rather, the Veteran was 
diagnosed with adjustment disorder with depressed mood.  The 
examiner stated that the Veteran's symptoms were mild and that 
they have persisted since his return from the Gulf.  

Moreover, at his December 2009 Board hearing, the Veteran 
testified competently and credibly to experiencing psychiatric 
symptomatology upon his return from the Gulf.  Additionally, the 
Veteran's spouse submitted a December 2008 statement detailing 
the Veteran's behavior with respect to his psychiatric symptoms 
that have persisted since his service discharge.  

Therefore, as the March 2009 VA examiner diagnosed adjustment 
disorder with depressed mood based on the Veteran's 
symptomatology and indicated that such symptoms have persisted 
since his return from the Gulf, and the Veteran and his spouse 
have offered competent and credible statements regarding the 
continuity of his psychiatric symptomatology since his service 
discharge, the Board finds that service connection for an 
acquired psychiatric disorder, diagnosed as adjustment disorder 
with depressed mood, is warranted.

Relevant to the Veteran's claim of entitlement to service 
connection for tinnitus, he contends that he has had ringing in 
the ears since his service discharge.  In this regard, he has 
alleged that he was exposed to acoustic trauma during active 
duty, to include demolition, generators, and weapons.  He also 
described witnessing  an ammunition dump explosion several miles 
away during service.  Therefore, the Veteran alleges that service 
connection is warranted for tinnitus.

The Veteran's service treatment records reflect that, in a July 
2006 post deployment medical assessment, he reported that he had 
some exposure to loud noises and excessive vibrations during his 
deployment, but denied tinnitus.  However, a post-service June 
2007 VA treatment note reflects complaints of tinnitus less than 
a year later.  Additionally, in a December 2008 statement from 
the Veteran's spouse, she indicated that the Veteran complained 
of ringing in the ears since his service discharge.  At his 
December 2009 Board hearing, the Veteran also competently and 
credibly testified to experiencing ringing in the ears since the 
time of his service discharge.
  
The Veteran was afforded an audiological examination in 
connection with his tinnitus claim in February 2009.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
Veteran was noted to have denied tinnitus on a post deployment 
health assessment.  The examiner reported that the RO had 
indicated that a June 2007 VA treatment noted complaints of 
tinnitus; however, stated that she had reviewed all records dated 
in June 2007, but could find no mention of tinnitus.  The Veteran 
stated that he had tinnitus since approximately December 2005.  
He reported exposure to loud noises in service from demolition, 
generators, and weapons with hearing protection.  He also 
indicated that he had post-service recreational and occupational 
noise exposure from grinders, pneumatic tools, and working as a 
welder with hearing protection.  Following the examination, the 
examiner determined that, based upon the information found in the 
claims file and the audiometric results from the examination 
testing, it was not likely that the Veteran's tinnitus was due to 
military noise exposure.

However, the Board accords no probative weight to the February 
2009 VA examiner's opinion.  In this regard, the VA examiner's 
opinion was based on an inaccurate factual premise.  The Board 
notes that the Court has held that the weight of a medical 
opinion is diminished where that opinion is ambivalent, based on 
an inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  
Specifically, the examiner indicated there were no post-service 
treatment records showing complaints of tinnitus in that she 
reported that none of the June 2007 records showed such 
complaints.  However, a June 2007 VA treatment record clearly 
documents the Veteran's complaints of tinnitus.  

Additionally, the February 2009 VA examiner did not offer a 
rationale in support of her opinion that the Veteran's tinnitus 
was not related to his service.  Specifically, she merely offered 
a conclusory statement indicating that, based on the information 
in the claims file and audiometric results, it was not likely 
that his tinnitus was due to military noise exposure.  The Court 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  As the examiner offered only a 
conclusory statement, which was based on an inaccurate factual 
premise, and did not consider the Veteran's or his spouse's 
statements regarding continuity of symptomatology, the Board 
accords her opinion no probative weight.

Rather, the Board accords great probative weight to the Veteran's 
competent and credible statements regarding the incurrence of his 
tinnitus during military service and the continuity of such 
symptoms since that time.  In this regard, the Court has held 
that lay evidence may establish the presence of a condition 
during service, post-service continuity of symptomatology, and 
evidence of a nexus between the present disability and the post-
service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 
307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (lay testimony could, in certain circumstances, 
constitute competent nexus evidence).  

Therefore, based on the Veteran's competent and credible report 
that his tinnitus began during his military service and has 
continued since such time, the Board resolves all reasonable 
doubt in his favor and finds that tinnitus was caused by acoustic 
trauma during active military service.  Therefore, service 
connection for such disability is warranted.  


ORDER

Service connection for adjustment disorder with depressed mood is 
granted.

Service connection for tinnitus is granted.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claims of entitlement to service connection for 
chest pain, costochondritis, and a left ankle disability must be 
remanded for further action.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran's service 
treatment records indicate that, in April 2006, he was seen for 
complaints of right side chest pain radiating to the back between 
the shoulder blades.  He was indicated to have costochondritis 
(Tietze's syndrome).  He was prescribed medication  for pleuritic 
chest pain.  An April 2006 EKG was indicated to be normal.  The 
Veteran was also seen in December 2005 for complaints of left 
ankle pain.  The treatment note indicated no known injury, but 
reported that the ankle had been hurting for four days.  He was 
indicated to have had a possible mild sprain versus early gout or 
arthritis.  There were no signs of infection or bony trauma.  He 
was given a profile for joint pain.  In a post deployment medical 
assessment, the Veteran reported that he had experienced chest 
pain and difficulty breathing.  The Veteran also reported that he 
was often exposed to sand, dust, and odors.  

After service, the Veteran had continued complaints of left ankle 
pain.  For example, a November 2007 treatment note discussed 
trigger point injection for help alleviate pain and discomfort in 
his left ankle.  A December 2007 treatment note indicated a 
diagnosis of tenosynovitis of the left ankle.  In addition, an 
August 2008 VA treatment note indicated complaints of left ankle 
tenderness.  The Veteran reported that he first noticed this when 
he had a severe ankle sprain in service.  An August 2008 X-ray 
indicated a normal left ankle. The Veteran stated that it had 
gotten worse over time and underwent physical therapy for his 
left ankle.  With respect to the Veteran's chest pain claim, a 
September 2008 x-ray noted mild scoliosis of the thoracic spine, 
but no cardiopulmonary abnormalities.  The Veteran was noted to 
have a stable unremarkable chest examination.  

Therefore, as the Veteran has in-service complaints referable to 
chest pain, to include costochondritis, and his left ankle as 
well as current diagnoses relevant to such disorders, the Board 
finds that the Veteran should be provided with a VA examination 
so as to determine the current nature and etiology of his chest 
pain, costochondritis, and left ankle disorder.  

Prior to affording the Veteran a VA examination, the AOJ should 
also contact the Veteran and request that he identify all VA and 
non-VA health care providers that have treated him since service 
for his claimed disorders.  This should include updated records 
of the Veteran's care at the Little Rock VA Medical Center dated 
since December 2009.  In addition, the Veteran should be 
contacted and asked whether the treatment received from Dr. M.P. 
in the 1990's pertains to his claimed disorders, including the 
surgery noted in the May 199- report.  If the Veteran's response 
indicates that he was treated for his claimed disabilities by Dr. 
M.P., the AOJ should work with the Veteran to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers who treated him since service for his  
claimed disorders.  Thereafter, any identified 
records should be obtained, to include updated 
records from the Little Rock VA Medical Center 
dated since December 2009.  In addition, the 
Veteran should be contacted and asked whether 
the treatment received from Dr. M.P. in the 
1990's pertains to his claimed disorders, 
including the surgery noted in the May 199- 
report.  If the Veteran's response indicates 
that he was treated for his claimed 
disabilities by Dr. M.P., the AOJ should work 
with the Veteran to obtain these records.  The 
Veteran shall also be informed that records and 
reports from his treating physicians may be 
obtained by him and submitted directly in 
connection with the claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, shall be enlisted, as needed.  
If any requested records are not available, or 
if the search for any such records otherwise 
yields negative results, that fact shall 
clearly be documented in the claims file, and 
the Veteran should be informed in writing.  If 
the Veteran believes that all relevant medical 
records have been obtained, ask that he notify 
the VA that there is no more evidence to 
submit in order to prevent further delay in 
the adjudication of the claim.  

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his chest pain, 
costochondritis, and left ankle disorder.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

Following evaluation of the Veteran, the 
examiner should identify all current 
diagnoses referable to chest pain, 
costochondritis, and the left ankle.  
Thereafter, with respect to each diagnosis 
referable to chest pain, costochondritis, and 
the left ankle, the examiner should offer an 
as to whether it is at least as likely as not 
that any such diagnosed disorder is casually 
related to any incident of service, to 
include the relevant instances of treatment 
as documented in his military records.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


